           Case 3:18-cr-00319-MO       Document 255      Filed 01/24/20      Page 1 of 1




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


    UNITED STATES OF AMERICA,                                       No. 3:18-CR-00319-JO-1

            Plaintiff,
                                                          DEFENDANT’S RESPONSE TO
            vs.                                               MOTIONS TO CONTINUE

    MARK LEROY DENCKLAU,

            Defendant.



           COMES NOW the Defendant, through counsel, and offers the following
Response to Motions to Continue filed by codefendants:
       Mr. Dencklau takes no position as to the Motions filed by defense counsel.




       RESPECTFULLY SUBMITTED this 24th day of January, 2020.

                                              /s/ Erik E. Eklund
                                             ERIK E. EKLUND, OSB # 075760
                                             Attorney for Mark Dencklau




Page 1 -          RESPONSE TO MOTIONS TO CONTINUE
                                      ERIK E. EKLUND, OSB #075760
                         333 SW TAYLOR ST., SUITE 300 PORTLAND, OR 97204
                               Tel. (503) 782-4795     Fax: (503) 217-5510
                                         erikeklundlaw@gmail.com
